Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed October 18, 2021.
Claims 1-20 are pending.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on June 3, 2019 (US 16/429,904).

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated October 18, 2021 and February 17, 2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609, a copy of the PTOL-1449 initialed and dated by the examiner is attached to the office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11106342B1. Although the claims at issue are not identical, they are not patentably distinct from each other.
Pending Claims
U.S. Patent No. 11106342B1
Claim 1: A method comprising: 
causing, by a processors, display, on a touch screen display of a client device associated with a first user, of a conversation view that presents messages exchanged between the first user and at least one other user in an electronic chat conversation;
receiving a first user input comprising a first touch gesture corresponding to an interaction with the display of the conversation view on the touch screen display;
in response to receiving the first user input, causing,
display, on the client device, of an animation of a transition between the conversation view and a camera feed view, wherein the animation of the transition between the conversation view and the camera view comprises the camera view sliding across the touch screen display to appear to follow the first user input across the touch screen display while a display of a keyboard of the conversation view to slide down the touch screen display until the display of the keyboard is completely out of view, and
display, on the client device, of the camera feed view, the camera feed view comprising a display of image data generated by a camera of the client device.


Claim 1: A method comprising:
causing, by one or more hardware processors, display, on a touch screen display of a client device associated with a first user, of a conversation view that presents messages exchanged between the first user and at least one other user in an electronic chat conversation;
receiving a first user input comprising a first touch gesture corresponding to an interaction with the display of the conversation view on the touch screen display of the client device;
in response to receiving the first user input, causing, by the one or more hardware processors,
display, on the client device associated with the first user, of an animation of a transition between the conversation view and a camera feed view, wherein the animation of the transition between the conversation view and the camera view comprises the camera view sliding across the touch screen display to appear to follow the first user input across the touch screen display while a display of a keyboard of the conversation view to slide down the touch screen display until the display of the keyboard is completely out of view, and
display, on the client device associated with the first user, of the camera feed view, the camera feed view comprising a display of image data generated by a camera of the client device, the camera feed view enabling the first user to create a message comprising one or more images;
generating the message comprising the one or more images; and
causing display of an indication of the message in the conversation view.
Claim 10: A system comprising:
a processor; and
a computer-readable memory coupled to the processor and storing instructions that, when executed by the processor, cause the system to perform operations comprising:
causing display, on a touch screen display of a client device associated with a first user, of a conversation view that presents messages exchanged between the first user and at least one other user in an electronic chat conversation;
receiving a first user input comprising a first touch gesture corresponding to an interaction with the display of the conversation view on the touch screen display;
in response to receiving the first user input, causing
display, on the client device, of an animation of a transition between the conversation view and a camera feed view, wherein the animation of the transition between the conversation view and the camera view comprises the camera view sliding across the touch screen display to appear to follow the first user input across the touch screen display while a display of a keyboard of the conversation view to slide down the touch screen display until the display of the keyboard is completely out of view, and
display, on the client device, of a camera feed view, the camera feed view comprising a display of image data generated by a camera of the client device.

Claim 9: A system comprising:
one or more processors of a server machine; and
a computer-readable memory coupled to the one or more processors and storing instructions that, when executed by the one or more processors, cause the server machine to perform operations comprising:
causing display, on a touch screen display of a client device associated with a first user, of a conversation view that presents messages exchanged between the first user and at least one other user in an electronic chat conversation;
receiving a first user input comprising a first touch gesture corresponding to an interaction with the display of the conversation view on the touch screen display of the client device;
in response to receiving the first user input, causing
display, on the client device associated with the first user, of an animation of a transition between the conversation view and a camera feed view, wherein the animation of the transition between the conversation view and the camera view comprises the camera view sliding across the touch screen display to appear to follow the first user input across the touch screen display while a display of a keyboard of the conversation view to slide down the touch screen display until the display of the keyboard is completely out of view, and
display, on the client device associated with the first user, of a camera feed view, the camera feed view comprising a display of image data generated by a camera of the client device, the camera feed view enabling the first user to create a message comprising one or more images;
generating the message comprising the one or more images; and
causing display of an indication of the message in the conversation view.
Claim 16: A non-transitory computer-readable medium storing instructions that, when executed by a computer system, cause the computer system to perform operations comprising:
causing display, on a touch screen display of a client device associated with a first user, of a conversation view that presents messages exchanged between the first user and at least one other user in an electronic chat conversation;
receiving a first user input comprising a first touch gesture corresponding to an interaction with the display of the conversation view on the touch screen display;
in response to receiving the first user input, causing
display, on the client device, of an animation of a transition between the conversation view and a camera feed view, wherein the animation of the transition between the conversation view and the camera view comprises the camera view sliding across the touch screen display to appear to follow the first user input across the touch screen display while a display of a keyboard of the conversation view to slide down the touch screen display until the display of the keyboard is completely out of view, and
display, on the client device, of a camera feed view, the camera feed view comprising a display of image data generated by a camera of the client device.

Claim 15: A non-transitory computer-readable medium storing instructions that, when executed by a computer system, cause the computer system to perform operations comprising:
causing display, on a touch screen display of a client device associated with a first user, of a conversation view that presents messages exchanged between the first user and at least one other user in an electronic chat conversation;
receiving a first user input comprising a first touch gesture corresponding to an interaction with the display of the conversation view on the touch screen display of the client device;
in response to receiving the first user input, causing
display, on the client device associated with the first user, of an animation of a transition between the conversation view and a camera feed view, wherein the animation of the transition between the conversation view and the camera view comprises the camera view sliding across the touch screen display to appear to follow the first user input across the touch screen display while a display of a keyboard of the conversation view to slide down the touch screen display until the display of the keyboard is completely out of view, and
display, on the client device associated with the first user, of a camera feed view, the camera feed view comprising a display of image data generated by a camera of the client device, the camera feed view enabling the first user to create a message comprising one or more images;
generating the message comprising the one or more images; and
causing display of an indication of the message in the conversation view.


Regarding claims 1-20, U.S. Patent No. 11106342B1 teaches a method, a system, and a non-transitory machine-readable medium for a transition animation between a conversation view and a camera view. The pending claims differs from U.S. Patent No. 11106342B1 in that the pending claims do not recite the camera view enables a user to create a message comprising one or more images. It would have been obvious to one of ordinary skill in the user interface art to enable a user to create a message including one or more images from a camera view. One would be motivated to include said enabling to streamline messaging.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGJIA PAN/
Primary Examiner, Art Unit 2145